PER CURIAM.
The appellant, John Lester Collier, and his father, George Collier, were found guilty by jury in a trial for larceny of cattle.
George Collier was adjudicated guilty and sentenced. His appeal to this court was affirmed in Collier v. State, Fla.App.1966, 183 So.2d 301, and certiorari to the Supreme Court was denied by order dated June 15, 1966.
The same points raised by John Lester Collier on this appeal, with one exception, were raised by George Collier on his appeal and are without merit upon the authority of George Collier v. State, supra.
The different point raised by John Lester Collier is that he contends the court had no jurisdiction to adjudicate guilt and sentence him approximately three years after he was found guilty by a jury. We find no basis for this contention and affirm.
Affirmed.
ALLEN, C. J., and SHANNON and HOBSON, JJ., concur.